 102303 NLRB No. 11DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 362 (3d Cir. 1951). We have carefully examined
the record and find no basis for reversing the findings.Champion International Corporation and TommyScogin. Case 10±CA±24746May 28, 1991DECISION AND ORDERBYMEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn November 20, 1990, Administrative Law JudgeJ. Pargen Robertson issued the attached decision and
on December 4, 1990, he also issued an erratum to that
decision. The Respondent filed exceptions and a sup-
porting brief and the General Counsel filed an answer-
ing brief to the Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Champion International
Corporation, Courtland, Alabama, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order.Keith Jewell Esq., for the General Counsel.Denis E. Cole Esq., of Stamford, Connecticutt, for the Re-spondent.DECISIONJ. PARGENROBERTSON, Administrative Law Judge. Thiscase was heard in Decatur, Alabama, on October 2, 1990.
The charge was filed on May 7, 1989. The complaint, which
alleges that Respondent engaged in conduct violative of Sec-
tion 8(a)(1) of the National Labor Relations Act (Act), issued
on June 27, 1990.Respondent admitted that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) of the
Act; that it is engaged in the manufacture of paper from
wood pulp at its place of business in Courtland, Alabama;
and that, during the past calendar year, a representative pe-
riod, it sold and shipped from its Courtland facility, finished
products valued in excess of $50,000 directly to customers
located outside the State of Alabama.I make the following findings on the basis of the entirerecord, my observation of the demeanor of witnesses, and
after consideration of briefs filed by Respondent and General
Counsel.The material events stemmed from activities of Respond-ent's employee Tommy Scogin on November 16, 1989. An
employee from another work area gave Scogin a prounion
newsletter. Scogin made Xerox copies of the newsletter and
placed those copies in areas where they could be picked up
by other employees. Because of that action, Respondent sus-
pended Scogin for 30 days.Tommy Scogin testified that he holds the position of 33/34Coated Inspector and, as such, he does quality control work
in both labs 33/34 and 30/31. Scogin has two lockers, one
in lab 33/34 and one in lab 30/31.Scogin is financial secretary-treasurer for Local 193 of theUnited Paperworkers International Union (Union).Several different editions of a prounion newsletter, Be-tween the Fence Posts, also known as Big Ed Potts, were
written by an anonymous author. The record revealed that it
was common practice for employees to be given one or more
copies of the latest edition of the newsletter for copying and
distribution to other employees.Danny Morris, an employee of Respondent and presidentof Local Union 193, testified that Respondent employs some
1250 hourly employees at its Courtland, Alabama facility and
that ``give or take a hundred or more,'' editions of Between
the Fence Posts have been distributed. When asked by whom
had the newsletters been distributed, Morris testified:Different people. Most of the time, we didn't knowhow they [the newsletters] got in our department.Sometimes maybe a member of the Maintenance De-partment would drop by with some copies, put them in
break areas. Sometimes foremen in our department.Scogin testified that he did not know the employee whogave him the newsletter, (Between the Fence Posts, number
83), on November 16. Scogin made some 70 to 75 copies
of that newsletter and placed those copies for other employ-
ees to pick up at their leisure.Respondent, was told by a secretary, Donna Peck, that shehad seen Scogin going into one of Respondent's Xerox
rooms and that she had found what appeared to be the origi-
nal copy of ``Between The Fence Posts,'' number 83, on the
copying machine.On November 19, 1989, Respondent suspended TommyScogin. Subsequently, he was given the following letter:On Thursday, November 16, 1989, you were seen byanother employee, making copies on the Xerox machine
located in the office behind No. 31 Paper Machine.
This employee, subsequently found the original of ``Be-
tween the Fence Posts,'' No. 83, in the machine and a
copy of this document in the output tray. This originaldocument, together with a signed statement detailing
the above events, was given to Charles Adams by the
employee on November 17, 1989.A meeting was held with you on Sunday morning,November 19, 1989. Present at this meeting were:Mr. Danny Morris, President of Local 193Mr. Eddie Story, Vice President of Local 193
Mr. Hillman Locklayer, Q.C. Superintendent
Mr. Bill Mann, Q.C. Foreman
Mr. Dave Huffman, Labor Relations Supervisor
Mr. Charles W. Adams, Human Resources Manager 103CHAMPION INTERNATIONAL CORP.You were advised of the reason for the meeting, andasked for your version of the events surrounding your
possession of the original ``Between the Fence Posts,''
No. 83. You stated that it along with copies of No. 83,
had been given to you by someone ``... in Cutsize

...'' You were unable to identify this person either by

name or description. This exchange purportedly took
place sometime after 3:00 p.m. on November 16, 1989,
in the vicinity of the No. 33 Paper Machine Coater.
You did state that you had run ``... 70±75 ...'' cop-

ies of No. 83, and had put the copies on a table in the
No. 33 Q.C. Lab. You further stated that you had at
times run copies of other ``Between the Fence Posts''
documents, using originals to make copies on occasion.You denied that you were the author of No. 83, or for
that matter, any of the ``Between the Fence Posts'' Bul-
letins. You also denied being ``Ed Potts.'' At the con-
clusion of the meeting you were suspended pending
further Company investigation.We subsequently began our investigation in an effortto verify your account of the events of November 16,
1989. This necessitated another meeting with you on
November 21, 1989. Present at this meeting were: Mr.
Emory Barnette, International Representative of the
UPIU; Mr. Danny Morris, Mr. Dave Huffman and Mr.
Charles W. Adams. At this meeting you advised us that
(1) ``Cutsize'' really meant to you Converting/-
Shipping/Warehousing area, and (2) the only copies you
ran on No. 31 Machine Xerox were copies of a football
pool, the copies of No. 83 being run on the Xerox ma-
chine located in the No. 33 Machine complex. Follow-
ing this meeting, employees on ``A'' shift and ``D''
shift in Cutsize, Roll Finishing, Shipping and
Warehousing were interviewed on November 24, 1989,
November 28, 1989 and November 29, 1989. The pur-
pose of the interviews was to try to locate the employee
who allegedly gave you the original of No. 83 and thus
substantiate your version of what transpired. Although
63 employees were interviewed, we could find no one
who would admit to being around the No. 33 Coater on
the afternoon of November 16, 1989, and further, no
one would would [sic] verify giving you the original ofNo. 83.At the completion of our investigation, we reviewedall of the results of the investigation and we have come
to the following conclusions:1. You acknowledge that you did run a substantialnumber of copies of No. 83 of ``Between the Fence
Posts'' and place them so they were distributed. These
copies were run from an original document, i.e., the
original of Bulletin No. 83. You were a principal source
in the distribution of Bulletin No. 83.2. You further acknowledge that you have been in-strumental in the distribution of other editions of ``Be-
tween the Fence Posts'' including, at times, making
copies from originals. Further, you indicate you are un-
able to identify by either name or description the per-
sons who gave you these original documents.3. Various editions of ``Between the Fence Posts''reproduced and distributed by you contain material that
is derogatory, abusive, offensive and insulting to spe-
cific, named employees. Some of this material containsethnic slurs. Other materials advocates actions and ac-tivities designed to adversely impact mill operations.
None of these kinds of materials are protected or are
legally or contractually permitted.4. You had been counseled by Boyd Arnold aboutbeing out of your work area, and Boyd had specifically
mentioned to you that you needed your supervisor's
permission to go from the No. 33 Q.C. area to the No.
31 Q.C. Lab. You did not secure Bill Mann's approval
to go to the No. 31 Q.C. Lab on November 16, 1989.Based on these conclusions, we find that you haveviolated the following Rules for Employee Conduct:
Rule No. 2; Rule No. 22; Rule No. 25; and Rule No.
33. We in no way disagree with your right or the right
of any other employee to express, in an appropriate
manner, his or her opinion of collective bargaining ne-
gotiations or Company policies. However, by your own
admission you left your work area and utilized com-
pany equipment to reproduce and distribute which have
directed derogatory, abusive and defamatory insults and
ethnic slurs at various individuals and encourage inap-
propriate actions against the Company by individual
employees. Were there additional evidence to indicate
that you were an author of the statements, termination
would be the appropriate penalty.We have decided, that you will receive a disciplinarylay-off of one (1) month to extend from your initial
suspension pending investigation until Monday, Decem-
ber 18, 1989; you will be permitted to return to work
on that date on your regular shift. It is our expectation
that you will not be involved in any activities of a like
nature in the future. Moreover, you should understand
that any further violation of Company rules, or any
other unacceptable behavior, will result in your termi-
nation.Employees Scogin, Charles Mitchell Compton, and DelaneBradford, testified that until November 16, 1989, Respondent
customarily permitted employees to use its copying machines
to copy personal items including religious items such as
church bulletins, betting pools and issues of Between The
Fence Posts. Until it disciplined Scogin, no other employee
had been disciplined for using Respondent's copying ma-
chines to copy personal items even though the evidence illus-trated that Respondent's supervisors have often times wit-
nessed employees copying personal, not business related, ma-
terials.Respondent contended that Scogin engaged in unauthor-ized use of Respondent's equipment and that Scogin was out
of his work area on November 16, when he was copying
number 83 of Between The Fence Posts. Boyd Arnold testi-
fied that while he was Scogin's temporary foreman in place
of Bill Mann, he talked to Scogin several days before No-
vember 16, about Scogin being out of his work area. Scogin
was told by Arnold, that he was not to leave his specific
work area without permission. Scogin admitted that Arnold
did talk to him.As to what constituted Scogin's work area, his immediatesupervisor, shift supervisor and foreman Bill Mann, testified
that in November 1989, Scogin's work area was the 33/34
Lab. Mann also testified that after he returned to work and
learned that Arnold had told Scogin not to leave his work
area without permission, he told Scogin that Scogin had per- 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
mission to go to the 31 Lab. Mann admitted that by goingto his locker in the 30/31 Lab, Scogin would not have gone
outside his work area.Respondent offered three written disciplinary action state-ments regarding disciplinary actions against other employees.On July 20, 1990, employee Doug Rhodes, was observedin an area that was not his normal work area. When he was
asked why he was in the area, Rhodes ``directed profanity
at (the inquiring supervisor) and made an insulting and ob-
scene gesture toward him.'' Although Rhodes did have per-
mission to be out of his work area on that occasion that fact
was unknown to the inquiring supervisor. Rhodes was given
a 15-day suspension. In a letter announcing Rhodes' suspen-
sion, Respondent mentioned Rhodes' conduct toward the su-
pervisor, a prior oral reprimand, excessive absenteeism in
1989 and 1990, and a prior discharge from which Rhodes
was reinstated on November 4, 1987.On November 3, 1989, employee Houston Goines wassuspended for 30 days after a supervisor observed a heated
exchange between Goines and another employee. The two
employees admitted to the supervisor that the heated ex-
change was precipitated by physical contact between them.
Goines was advised of his suspension in a letter which set
out the grounds including the fact that Goines had received
a written reprimand on April 7, 1989, for ``threatening, in-
timidating, coercing other employees; interfering with the ac-
tivities of another employee in the performance of his work;
or directing abusive, vile or insulting remarks to or about an-
other employee on Company premises at any time;'' and a
3-day suspension on May 22, 1989, for failure to follow the
instructions of his supervisor.Employee Don West was suspended for 30 days by letterdated January 14, 1986. The letter stated that West had been
warned repeatedly during the past few months regarding ab-
senteeism; that he received a written reprimand on November
12, 1985, and a 5-day disciplinary suspension of November
22, 1985. According to the letter, West admitted coming to
work in ``an unrested condition which has prevented you
from performing your job as effectively as you are capable
of doing.'' The letter continued,On Thursday, January 9, 1986, you had a friend callat 6:55 a.m. and state that you had been arrested for
DUI and would not be released from jail until 7:30 a.m.
Your friend requested a day of vacation for you, butthat was denied. Your friend was told to advise you to
call in upon your release from jail. You called at 8:55
a.m., and you were instructed to report to work. You
arrived at 10:00 a.m. A meeting was held with you,
Keith Williams, Rufus Goines and I attending. During
the meeting, you stated again that you were arrested
and elaborated that you were probably taken in because
the police were two young officers and you ``got smart
with them.'' You said that your blood alcohol content
was .011. Because of inconsistencies in your story,
local police departments were contacted. They had no
record of your arrest.With Rufus Goines (Union Steward), Keith Wil-liams, Larry Andrews and me present, you were con-
tacted by phone on Friday, January 10, 1986. During
that phone conversation, you admitted that you were
not arrested on the previous day and that you had made
up the story because you had been out late and youwere in no shape to come to work. A follow-up meet-ing was scheduled.CredibilityTommy Scogin: Scogin appeared to testify in a straight-forward manner. Nothing was brought out on cross-examina-
tion which appeared to show inconsistencies in Scogin's tes-
timony. As to one issue, the question of Scogin copying a
football pool, Scogin's prehearing affidavit did not include
discussion of that issue.Respondent, in its brief, argued that Scogin's failure to in-clude the football pool in his pretrial affidavit, shows that
Scogin concocted that story after he gave his affidavit to an
NLRB agent. However as shown above, Scogin's suspension
letter shows that Scogin told Respondent that he had copied
a football pool on Respondent's Lab 30/31 Xerox machine
on November 16, 1989. According to the suspension letter
written by Hillman Locklayer, Respondent's superintendent
of quality control, Scogin told Respondent that he had copied
a football pool on the Lab 30/31 Xerox machine during a
meeting on November 21, 1989.Therefore, it is apparent that Scogin had not, as Respond-ent argued, concocted the football pool matter at a later date.I was impressed with Scogin's demeanor. Moreover, heappeared to readily admit matters which were obviously
harmful to his position. For example he readily admitted that
he had made some 70±75 copies of the number 83 newsletter
on Respondent's copying machine. I found Scogin to be a
candid witness and I credit his testimony.Charles Adams: I found Adams' testimony to be believ-able in most areas. However, Adams testified that Tommy
Scogin admitted copying and distributing one specific Be-
tween the Fence Posts newsletter, number 21, in addition to
number 83. That testimony is not consistent with the testi-
mony of anyone else who attended those meetings regarding
Scogin's suspension, on November 19 and 21, 1989.Tommy Scogin specifically disputed that testimony.
Respondent's superintendent of quality control, HillmanLocklayer, the official who signed Scogin's suspension letter,
testified that the only specific newsletter he knew that Scogin
had copied and distributed, was newsletter number 83.The above shows a serious problem with Adams' testi-mony. Due to that and my observation of Adams' demeanor,
I am unable to credit Adams' testimony to the extent it con-
flicts with credited evidence.Donna Peck: Peck's testimony appeared candid. I was im-pressed with her demeanor.However, I do not find that Peck's conclusions regardingher observations were necessarily supported by those obser-
vations. For example, Peck observed Tommy Scogin using
the Xerox machine in the lab 30/31 Xerox room. Subse-
quently, ``about maybe 10 minutes'' after Peck left the copy-
ing room she heard the Xerox machine cut off. Peck did not
see Scogin during that ``10 minutes'' period and she did not
see him leaving the Xerox room.Peck then went into the Xerox room and discovered anoriginal of Between the Fence Posts newsletter number 83 on
the Xerox machine. The Xerox machine was flashing
``Check Paper Tray 1'' and Peck, after complying with the
machines instructions, noticed that the machine produced
copy number 43 out of 50 planned copies. Later, Tommy
Scogin stuck his head in the door to the Xerox room. Peck 105CHAMPION INTERNATIONAL CORP.concluded from those observations that Scogin had beenmaking 50 copies from an original of number 83 of the
newsletter.Scogin did not deny that he had made copies of newsletternumber 83. However, Scogin testified that he made those
copies on the lab 33/34 Xerox machine rather than on the
lab 30/31 Xerox machine. Scogin also testified that he made
some 70 to 75 copies, rather than 50.Scogin admitted using the lab 30/31 Xerox machine whenobserved by Donna Peck, but, according to Scogin, he was
copying a football pool given him for copying by employee
Delane Bradford. Bradford corroborated Scogin in that re-
gard.Well, I was working in the 33/34 Lab and Tommy[Scogin] said he was going to his locker at the 30/31
Lab and if I needed anything, and I asked him to run
off some copies of that (football pool) while he was
over there.Q: Why didn't you make those copies [yourself] inLab 33/34?A: I had gone in there to make the copies, or gonedown the hall and the door was closed to the foreman's
office where the copying machine is. I looked through
the window and there was several foremen and, I think,
a superintendent or two in there. And they were having
a meeting of some sort, so I didn't want to disturb them
or anything like that.A close examination of Peck's observations, as opposed toher conclusions, shows that both her observations and
Scogin's testimony could be correct. It is possible that while
Peck was out of the Xerox room for the time recalled by her,
that Scogin finished his copying of the football pool, left the
Xerox room, and another employee entered and made copies
of the number 83 newsletter, leaving when the machine ran
out of paper.The record evidence illustrated that it is customary for nu-merous employees to copy editions of the Between the Fence
Posts newsletter on Respondent's machines.It appears that the above determinations are not critical tothis case in view of Scogin's admissions that he did make
copies of edition number 83 of the newsletter. Nevertheless,
I am unable to find that Peck's conclusions were sound in
view of the other possibilities mentioned above. I do find
that she testified truthfully regarding her observations on No-
vember 16.Danny Morris: Danny Morris appeared to testify in astraightforward manner. I was impressed with his demeanor.
There was nothing in his testimony which caused me to
question his honesty. I credit his testimony.Charles Mitchell Compton Jr.: Charles Mitchell Comptonappeared to testify truthfully. There were no apparent con-
flicts between his testimony on direct and his testimony on
cross examination. Respondent did not rebut Compton's testi-
mony. I was impressed with Compton's demeanor. He is cur-
rently employed by Respondent. I credit the testimony of
Compton.Delane Bradford: Delane Bradford, who is currently em-ployed by Respondent, appeared to testify in a straight-
forward manner. His testimony was unrebutted and there
were no apparent conflicts in his testimony. I was impressedwith his demeanor and I credit his testimony.FindingsBefore November 1989, the Respondent and the Union,United Paperworkers International Union, and its Locals
numbers 193, 1137, and 1161, had been party to collective-bargaining contracts. The last of those contracts indicated an
expiration date of June 16, 1989. That contract was extended
while the parties negotiated toward a new agreement. On Oc-
tober 29, 1989, Respondent gave 10 days' notice that it
would not agree to further extension and the contract ex-
pired. Against that background, several editions of the news-
letter, Between the Fence Posts, were published during the
fall, 1989.Between the Fence Posts was a newsletter written by ananonymous person or persons. Several editions of the news-
letters were received in evidence. Those editions illustrate
that the newsletters were written from a prounion standpoint.
The newsletters routinely complained about Respondent's ac-
tions as being, allegedly, against the interest of employees
and the Union.The essential questions behind the complaint allegationscenter around the contention that Respondent suspended
Tommy Scogin because Scogin made copies of newsletter
number 83 and placed those copies out for other employees.The first issue for consideration is one of whether bycopying and placing out for distribution, newsletter 83,
Scogin was engaged in activity which falls within the scope
of the protection of Section 7 of the National Labor Rela-
tions Act.Section 7 of the Act, 29 U.S.C. section 157, guaran-tees to employees the right to engage in concerted ac-
tivities such as the distribution of literature. If the lit-
erature bears a sufficiently close relationship to the em-
ployees' wages and working conditions, or ``otherwise
(seeks to) improve their lot as employees through chan-
nels outside the immediate employee-employer relation-
ship,'' Eastex, Inc. v. National Labor Relations Board,437 U.S. 556, 565, 98 S.Ct. 2505, 2512, 57 L.Ed.2d
428 (1978), it is protected. ``[E]mployee appeals to leg-
islators to protect their interests as employees are with-
in the scope'' of section 7 protection. Id. 437 U.S. at
566, 98 S.Ct. at 2512±13. Interference with employee
circulation of protected material in nonworking areas
during off-duty periods is presumptively a violation of
the Act unless the employer can affirmatively dem-
onstrate the restriction is necessary to protect its proper
interest. Republic Aviation Corp. v. National Labor Re-lations Board, 324 U.S. 793, 65 S.Ct. 982, 89 L.Ed.1372 (1945).....
As recognized by the ALJ, Union Carbide unques-tionably had the right to regulate and restrict employeeuse of company property. The Board's decision in this
case does not challenge that basic property right....Herein, substantial evidence demonstrated that thereprimand was delivered to Keil not because she had
violated company policy, but rather, solely in response
to her prounion activities. ...[
Union Carbide Corp.v. NLRB, 714 F.2d 657, 663, 664 (6th Cir. 1983).]The circuit court in Union Carbide, supra at 661, also heldthat notices posted by employees on a company bulletin 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
board are protected by the Act ``even if abusive and insult-ing.'' See also Mitchell Manuals, 280 NLRB 230 (1986);Trover Clinic, 280 NLRB 61 (1986).decisions reflect the general rule that when employeeconduct ``exceeds the bounds of legitimate campaign
propaganda or is so disrespectful of the employer as se-
riously to impair the maintenance of discipline,'' the
discipline meted out to the offending employee, even in
the drastic form of discharge, does not constitute an un-
fair labor practice. N.L.R.B. v. Blue Bell, Inc., 219 F.2d796, 798 (C.A.5). ``An employee, by engaging in con-
certed activity, does not acquire a general or unquali-
fied right to use disrespectful epithets toward or con-
cerning his or her employer.'' (Ibid.) See also Mary-land Drydock Co., v. N.L.R.B., 183 F.2d 538, 539 (C.A.4), to the effect that distribution of literature on Com-
pany premises ``hold[ing] officers and supervising offi-
cials up to ridicule and contempt, and which has a nec-
essary tendency to disrupt discipline in the plant,'' is
unprotected. Accord: Indiana Gear Works v. N.L.R.B.,371 F.2d 273 (C.A. 7). [Southwestern Bell TelephoneCo., 200 NLRB 667, 670 (1972).]In Southwestern Bell, supra, the Board found that employ-ees' activity in wearing T-shirts with the slogan ``Ma Bell
is a cheap Mother,'' was unprotected.The Board, in Caterpillar Tractor Co., 276 NLRB 1323,1324 (1985), found that the below described cartoon of a su-
pervisor involved unprotected activity:The figure's face has a porcupine snout, long fangs, andpointed ears. The figure's head is bulbous (perhaps
crowned with a large ``afro''). The figure has a grossly
obese trunk, clearly defined male genitals, and chicken-
like legs and feet. The figure is urinating on a much
smaller stick figure labelled ``common low life work-
er.'' The large figure wears a tie on which is written,
``I'm The Boss!'' The distorted portion of the large fig-
ure's trunk is labelled, ``FAT. MANAGEMENT
BULGE.'' The large figure is emitting what are sup-
posed to be five turds, separately labelled ``W-O-K-E-
R.'' The figure is surrounded by the following state-
ment:Hello, I'm Ray Kemper the Razorback. Oink.I'm so fat because I don't do a goddam thing exceptcarry a clipboard. And fuck with you lower class.Oink. I'm on a 5-year plan. I might be a fat slob,but I'm mean!If you fuckers worked harder I could get fatter andhave more fun drinking and spending my profit share!I need more production so I can buy more food toeat. I'm hungry.I'm mean, fat and hungry.
If it was up to me I'd fire the whole shop.
Burp. You basterds [sic] talk to each other and I'mgoing to forcefully stop it.If I find out who put this picture up of me I'll firehim.Oink. Fuck the workers.In Sahara Datsun, 278 NLRB 1044, 1045±1046 (1986),the Board considered allegations a former employee made toa third personÐin that case a bank that provided loans forthe employer's customers to buy the employer's product.
There the Board stated:In NLRB v. Electrical Workers IBEW Local 1229(Jefferson Standard Broadcasting), 346 U.S. 464(1953), the Supreme Court held that even if employees
are arguably engaged in concerted activity, if the nature
of their actions involves a malicious attack on the prod-
uct or reputation of their employer, their activity loses
the protection of Section 7 of the Act and their subse-
quent discharge is for ``cause'' within the meaning of
Section 10(c). In Allied Aviation Service Co. of NewJersey, the Board held that communications by employ-ees to third parties who do business with the employer
do not lose the Act's protection as long as the commu-
nications are related to a legitimate, ongoing labor dis-
pute and they do not constitute ``a disparagement or
vilification of the employer's product or its reputation.''
[Footnotes omitted.]See also United Aircraft Corp., 134 NLRB 1632, 1634(1961); and Government Employees, 278 NLRB 378, 385(1986).Under Sahara Datsun, the applicable test includes ques-tioning whether the communication constitutes ``a disparage-
ment or vilification of the employer's product or its reputa-
tion.''A circuit court, in Midstate Telephone Corp. v. NLRB, 706F.2d 401 (2d Cir. 1983), held that an employer did not vio-
late the Act by banning T-shirts emblazoned ``with a trade-
mark, which was depicted as cracked in three places, and the
words ``I SURVIVED THE MIDSTATE STRIKE OF 1971±
75±79.''However, in Southern Maryland Hospital, 293 NLRB1209 (1989), the Board found a rule prohibiting ``derogatory
attacks, was unlawful.Also, in Mack's Supermarkets, 288 NLRB 1082, 1098(1988), the Board sustained a holding of a violation where
the employer prohibited its employees from wearing
prounion baseball caps.The Board has found that activities including letters to anewspaper and testimony before Congress, were protected
even though the employee attacked his employer's integrity.The administrative law judge found that those attacks do notappear to be ``so disloyal, reckless, or maliciously un-true'' as to deny Sever the protection of the Act. While
it is perhaps true that Japanese representatives of Re-
spondent would find the letter more offensive than Re-
spondent's American counterparts, it has not been dem-
onstrated by Respondent that, absent obvious racist or
other malicious slurs, ethnic sensitivities or subjective
reaction alone are determinative of the Act's protection.
Here, Sever is asserting his belief that the Respondent
is not acting in an honorable fashion vis-a-vis its rela-
tionship with its employees. Concepts which the word
``honorable'' encompasses, such as honesty, fairness,
and integrity, are customarily called into play, implic-
itly or explicitly, during labor-management relation-
ships. Such rhetoric is understood to be a part of strike
situations where the very livelihoods of individuals and
the profitability of companies are being determined. 107CHAMPION INTERNATIONAL CORP.And in such matters the Board permits a great deal oflatitude. [Footnotes omitted.] [Alaska Pulp Corp., 296NLRB 1260, 1273 (1989).]As shown above, the evidence available to Respondent il-lustrated that Tommy Scogin was shown to have been in-
volved with only one specific newsletter. Scogin admitted
that he had copied and distributed other newsletters but he
testified that he did not know which other specific news-
letters he had copied and distributed. As shown above, I have
credited evidence showing that Respondent was not aware of
any specific newsletters, other than number 83, and that evi-
dence illustrated that, unlike the situation in Alaska Pulp,supra, Scogin was not responsible for the writing of the
newsletter. That particular newsletter, number 83, includes
the following language:BETWEEN THE FENCE POSTSHELLO CHAMPEEN EMPLOYEES, THIS IS BIG EDPOTTS, and I got another message. The title of this one
is, ``THE TEST.'' Champeen has put the hourly peopleand our UNION to ``THE TEST,'' and we've met thechallenge, and passed ``THE TEST,'' and now it's timefor Champeen to fold. Wednesday Champeens negotiat-
ing team went to meet with Andy Sigler and to deliver
a message. ``EITHER SHIT OR GET OFF THE POT,''because our UNION ain't backing down, only ``PROF-ITS'' is backing down. Champeen is amazed at the for-titude of the UNION at Courtland. Champeen brought
Goon Guards and that didn't work, Champeen fenced
off the hourly parking lot, built trailers, and that didn't
work. Champeen terminated, then impleminted, and that
didn't work. People just kept laughting, smileing, work-
ing and passed ``THE TEST.'' People's attitudeschanged, but differently than Champeen and predicted.
Champeen wanted us raging mad, so we would
SABATOGE and DESTROY COMPENNY PROP-
ERTY, but that didn't work. People got the ``SOWHAT'' attitude. Pressure has been put on by BobMarlewski to vote. Bob's morning meetings notes al-
ways said, ``get with your Union representatives and
ask to vote,'' but we passed that ``TEST'' too. Everymove that Champeen made the Union was there to meet
the challenge, and we passed all Champeen ``TEST.''COLLECTIVELY WE WILL WIN ... PERIOD
. BobMarlewski said, ``Ask me NO question and I'll tell youNO LIE, but ask me a question and I'll LIE.'' Watchyour area's, and when you see BE&K or the Brown &
Roots SCABS using hoses, shut them down, because
that's your job. This is some more of Champeens
intimediation. We have got to do our own work, and
shut down foremen and supervisors too. In all this time
of trouble, Champeen has managed to do ``ONE'' good
deed. Instead of laying off or firing employees at Can-
ton North Carolina, Champeen gave them jobs at
Courtland, if they were willing to transfer. I've been
told that they are good UNION people, and we need
good Union people. We can meet every challenge
Champeen throws our way, and we-will-win. We took
``THE TEST.'' Carl ``Wrankle Head'' Jones in shippingand warehousing must have some pull at Roanoak, be-
cause he says his sources say the vote was overwhelm-ing in favor of the contract. Bob Marlewski said thesame thing, but I haven't seen either one of them
produce a vote count, so it looks like they LIED, like
Lonnie Boy Skiles. Carl ``Wrankle Head'' Jones wants
to get the F.B.I. to look for me, so Carl can personally
fire me. Well, I hate to tell you ``Wrankle Head'' but
you'll have to get in line behind Phil Luzier, and oth-
ers. Maybe Carl ``Wrankle Head'' Jones wants to buy-
off the F.B.I., since Champeen can't buy-off the Union.
We can stand Champeens ``TEST'' and we won't backdown. When Champeen wants to negotiate, we'll be at
the table, but everything we ask for in the beginning is
now DOUBLED. PARTICIPATIVE MANAGEMENT/-THE FAMILY PLAN/FLEXABILITY/ and TRAININGwill-not be a part of the package. PREMIUM SUNDAYwill-not-buy PARTICIPATIVE MANAGEMENT/THEFAMILY PLAN/FLEXABILITY/ or TRAINING and ifChampeen still wants that junk, then we don't
``VOTE.'' MY SENIORITY IS-NOT FOR SALE, ATANY PRICE. When Champeen terminated, and then im-plemented Champeen did us a favor. (1.) We're still
working, (2.) If we get locked out for any reason other
than SABATOGE, then we get back-pay for all the
time we was off work, so Champeen is in a NO-WINsituation, if we just hold together. With us on the job
``PROFITS'' are down, but with us off the job ``PROF-ITS'' will ZAP to ZERO, and there goes Xerox. Xeroxis a Company that want [sic] UNION-MADE-PAPER.
This is one UNION that champeen is-not going to con-
trol. Andy Sigler might as well PUT THAT IN HIS
PIPE & SMOKE IT. Bring on ``THE TEST'' Mr.Champeen. THIS IS BIG ED POTTS, AND YOU'LL
BE HEARING FROM ME AGAIN REAL SOON.There is no doubt from the above, that newsletter 83 in-volved union activity. Throughout the newsletter, it took the
position of the Union against the actions of the Respondent.
Its language dealt with the status of Respondent and the
Union's contract negotiations and Respondent's decision to
terminate the extended contract and implement new working
conditions. Newsletter 83 implied that Supervisors Bob
Marlewski and Carl Jones had lied to employees regarding
the question of employees voting on a contract; and that Re-
spondent was employing or contracting with scabs. The
newsletter also ridiculed Supervisor Carl Jones by referring
to him as ``Wrankle Head.''Here the situation was similar to the situation in AlaskaPulp, supra. The Union was involved in a labor dispute withRespondent. That dispute had become heated following the
Respondent's termination of the extended contract and its
implementation of new working conditions. Newsletter 83
dealt exclusively with the labor dispute in its sometimes
strong language which consistently attacked Respondent's
position in the labor dispute.The newsletter 83 language falls far short of the languageand cartoon condemned in Caterpillar Tractor Co., supra.There was no showing that the alleged discriminatee,Tommy Scogin, made any effort to distribute the Between
the Fence Post newsletters to anyone other than employees.
Certainly as to the matters material to this proceeding, the
evidence illustrated that Scogin limited his distribution to
other employees. For that reason this matter is distinguish- 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
able from Southewestern Bell, and Midstate Telephone Corp.v. NLRB, supra, where T-shirts were worn in full view of thepublic; and from Sahara Datsun, supra, where publicationwas made to a business associate of the employer (i.e., a
bank).The Board recently considered questions similar to thoseabove, in El San Juan Hotel, 289 NLRB 1453 (1988):The Supreme Court in Jefferson Standard, above,held that employee conduct involving a disparagement
of an employer's product, rather than publicizing a
labor dispute, is not protected. As Jefferson Standardand subsequent Board cases show, there is sometimes
a fine line between raising highly sensitive issues that
relate to terms and conditions of employment and those
that relate to disparaging an employer's reputation. The
leaflet found unprotected in Jefferson Standard was anemployee handbill that contained a ``vitriolic'' attack
on the quality of the employer's television broadcast
and management policies. It made no reference to the
pending labor dispute between the parties or to wages,
hours, or working conditions; and it was not an appeal
for public sympathy or support. Employees distributed
the handbill on their picket line and on public property.
Similarly, in Sahara Datsun, 278 NLRB 1044 (1986),enfd. 811 F.2d 1317 (9th Cir. 1987), the Board found
that an employee's statements that the employer fal-
sified customer credit applications, which were made to
the bank that granted financing to the employer's cus-
tomers, were unprotected. The Board found that the
statements, although related to terms and conditions of
employment, were, nevertheless, unsubstantiated asser-
tions that could have ruined a long standing business
relationship based on trust and fair dealing. SaharaDatsun, above. On the other hand, the Board in Veeder-Root Co., 237 NLRB 1175 (1978), found that employeeliterature that was phrased in general political terms but
made particular reference to the employer's activities
regarding its employees and ended with the demand
``FIGHT WAGE CUTS AND SPEED UP!'' was suffi-
ciently related to wages, hours, and conditions of em-
ployment to be protected.The letter in question in El San Juan Hotel, accused thetrustee of the Respondent employer of being irresponsible,
and of being a dictator and wanting to close the hotel. The
trustee was alleged to be in position to gain financially from
the hotel's close.I find that newsletter 83 falls within the scope of the rulediscussed in El San Juan Hotel, and is protected under Sec-tion 7 of the Act. Newsletter 83 advocated the union posi-
tions and condemned the opposing position of Respondent
and its language, while sometimes crude and unpleasant,
does not justify exclusion from Section 7 protection. The
newsletter must stand alone in view of my determination that
Respondent did not know of any other specific newsletters
which were distributed by Scogin. Newsletter number 83 was
prepared and distributed among employees. Number 83 was
not distributed to outsiders and there was no effort in the
newsletter to injure Respondent's business.In view of my finding that newsletter 83 constitutes pro-tected activity, I shall now consider Respondent's argumentthat it was justified in suspending Tommy Scogin becauseScogin engaged in misconduct.In situations where an employee engaged in activity pro-tected by Section 7 of the Act, is accused by the employer
of engaging in misconduct, the rule is as follows:In cases of this type the proper standard for determiningwhether the law was violated was announced by the Su-
preme Court in NLRB v. Burnup & Sims, 379 U.S. 21(1964), and by the Board in Rubin Bros. Footwear, 99NLRB 610 (1952). The Board recently restated that rul-
ing in K & K Transportation Corp., 262 NLRB 1481(1982). In K & K Transportation, as well as in mostother cases, the issues concerned alleged employee mis-
conduct during a strike. However, the rule has also
been applied in situations like the instant case in which
employees were admittedly engaged in union activity.
The basic general rule is that once it has been estab-
lished that an employee is engaged in union or pro-
tected activity, the burden shifts to the employer who
must demonstrate an honest belief that the employee
was engaged in misconduct. Once an employer estab-
lishes an honest belief that the employees engaged in
misconduct, the burden shifts back to the General
Counsel to prove that the employee did not, in fact, en-
gage in misconduct. [Magnolia Manor Nursing Home,284 NLRB 825, 829 (1987).]As shown in Magnolia Manor Nursing Home, supra, Re-spondent must show an honest belief through objective evi-
dence, that Tommy Scogin engaged in conduct which was
punishable under Respondent's practices. See BrunswickFood & Drug, 284 NLRB 663 (1987).Respondent contends that Tommy Scogin violated severalrules on November 16. In its November 30, 1989 letter to
Scogin, shown above, Respondent asserts that Scogin vio-
lated the the following rules which were included along with
other rules, as an appendix to the last collective-bargaining
agreement:2. Leaving one's job assignment, location, or depart-ment, except in the line of duty, or leaving the Mill
without express permission of supervision.....
22. Threatening, intimidating, coercing other employ-ees; interfering with the activities of another employee
in the performance of his work; or directing abusive,
vile or insulting remarks to or about another employee
on Company premises at any time.....
25. Soliciting, collecting contributions or distributingliterature of any description in work areas without per-
mission of management.....
33. Unauthorized or improper use of Company com-munications equipment.The General Counsel, on the other hand, points to the tes-timony of Tommy Scogin, Mitch Compton, and Delane
Bradford which shows that Respondent routinely permitted
employees to leave their work areas to copy various docu-
ments on Respondent's Xerox machines. Compton and Brad-
ford testified without dispute from Respondent, that super- 109CHAMPION INTERNATIONAL CORP.visors routinely permitted employees to copy various docu-ments including religious matters, football pools, and other
things including the prounion, Between the Fence Posts
newsletters.Current employee and president of the Local Union,Danny Morris, testified that he has been handling grievances
for some 12 or 13 years and that Respondent has never said
that employees are prohibited from copying personal matters
on Company Xerox machines.Compton, a current employee of Respondent, testified thathe has regularly made copies of personal materials through-
out the shifts at different times, in the presence of super-
visors including Bennie Cole, Bill Thompson, and Wiley
Reeves. Those materials copied by Compton included copies
of the Between the Fence Posts newsletters. Compton testi-
fied that he has made anywhere from 25 to 75 copies at a
time. On one occasion Superintendent on Coater Don Bowl-
ing told Compton that he wanted a copy of the newsletter
Compton was copying, even if Compton had to stick it up
under Bowling's door. Compton recalled that he has given
copies of the newsletter to other supervisors including Gary
Smith, Pete Nolan, Bennie Cole, Bill Thompson, and Comp-
ton's own foreman, Bill Mann. Compton was never told that
he could not copy or distribute copies of personal materials.Delane Bradford, who is currently employed by Respond-ent as a quality control inspector in labs 30/31 and 33/34,
testified that employees routinely copy personal materials in-
cludingAny type material you can think of; from religious tocartoons, jokes, magazine articles, newspaper articles,
church bulletins.Bradford testified that he has observed employees copyingpersonal items such as those mentioned above, in the pres-
ence of members of management including Superintendent
Glenn Woods, and Shift Foremen Bennie Cole, M. Q.
Parker, Richard Allen, and Willis Pennington. Bradford has
seen supervisors making copies of cartoons, jokes, and Big
Ed Potts newsletters.According to Bradford, he made copies of personal mate-rials including newspaper articles, football pools, and union
materials. He has copied personal materials in the presence
of supervisors including Glenn Woods, Bennie Cole, Willis
Pennington, Richard Allen, and M. Q. Parker.Bradford has observed other employees distributing per-sonal materials such as football pools, Big Ed Potts news-
letters, dirty cartoons and jokes, and college football related
cartoons and jokes, by leaving those materials laying around
the work areas. According to Bradford that distribution was
done in the presence of supervisors and, on occasion, he has
observed one supervisor, Boyd Arnold, passing out cartoons
and stuff.Additionally General Counsel offered evidence showingthat Respondent did not normally punish its employees be-
cause they left their work assignment areas. Mitchell Comp-
ton and Deland Bradford, testified that it is routine for them
to move back and forth between labs 30/31 and 33/34 and
that they have never been told by supervision that they need-
ed permission to move between those two labs.Bradford testified that after Scogin was suspended, Fore-man Bill Manntold me that if I had to go to another lab, wherever Iwas working, if I needed to go to the other one, or my
locker or anything, that was fine. If I needed to go out
front to medical or to the concession area, that was
fine. There was no problem with that.Tommy Scogin admitted that he was told to stay in hiswork area but Scogin testified, as did Compton and Brad-
ford, that labs 30/31 and 33/34 were in his work area.Respondent does have a basic right to regulate and restrictemployee use of company property. However, an employer
may not use that basic right to discriminatorily restrict
prounion activities. An employer may not invoke rules de-
signed to protect its property from unwarranted use in fur-
therance of prounion activities while, at the same time, freely
permit such use for non business related reasons. Union Car-bide Corp. v. NLRB, 714 F.2d 657 (6th Cir. 1983);Hussmann Corp., 290 NLRB 1108 (1988).As to Respondent's contention that Scogin violated rule 2(i.e., leaving one's job assignment, etc.), rule 25 (i.e., solicit-
ing), and rule 33 (i.e., using communications equipment), the
record evidence shows that it was Respondent's practice to
permit employees to engage in the same type conduct en-
gaged in by Scogin.Before Respondent suspended Scogin, its practice was thatrules 2, 25, and 33 were never enforced against employees
because the employees used Respondent's Xerox machines
during work, to copy and distribute non-work-related per-
sonal materials.As to rule 22, as shown above, that rule states22. Threatening, intimidating, coercing other employ-ees; interfering with the activities of another employee
in the performance of his work; or directing abusive,
vile or insulting remarks to or about another employee
on Company premises at any time.In addition to its citation of rule 22, the suspension letterincludes the following as one of four reasons for the suspen-
sion of Scogin:3. Various editions of ``Between the Fence Posts'' re-produced and distributed by you contain material that
is derogatory, abusive, offensive and insulting to spe-
cific, named employees. Some of this material contains
ethnic slurs. Other materials advocates actions and ac-
tivities designed to adversely impact mill operations.
None of these kinds of materials are protected or are
legally or contractually permitted.Respondent by charging Scogin with violation of rule 22,and by making the allegations contained in item number 3,
quoted above, holds out that Scogin was also being punished
for materials contained in specific editions of Between the
Fence Posts newsletters other than edition number 83.On the basis of the entire record as credited, I find therewas no evidence available to Respondent which tended to
prove that Scogin had anything to do with the writing of any
of the newsletters, or that he was responsible for the distribu-
tion of any specific newsletter other than number 83. The
only evidence in that regard is the discredited testimony of
Charles Adams that Scogin admitted that in addition to
newsletter number 83, he also copied newsletter number 21. 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1In accordance with our decision in New Horizons for the Retarded, 283NLRB 1173 (1987), interest on and after January 1, 1987, shall be computed
at the ``short-term Federal rate'' for the underpayment of taxes as set out in
the 1986 amendment to 26 U.S.C. § 6621. Interest on amounts accrued prior
to January 1, 1987 (the effective date of the 1986 amendment to 26 U.S.C.
§ 6621), shall be computed in accordance with Florida Steel Corp., 231 NLRB651 (1977).2If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.3If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''Scogin admitted to Respondent that he had distributed othernewsletters but Scogin told Respondent that he was unaware
of any specific newsletters that he had copied for distribu-
tion, other than number 83. The record revealed that Re-
spondent did not know of any other specific newsletter cop-
ied and distributed by Scogin.I find that the evidence failed to show that Scogin was inany way responsible for newsletter number 21.As to edition number 83, Scogin did nothing more thancopy and place those copies out for the benefit of other em-
ployees. In that regard Scogin did nothing which had not
been routinely permitted of other employees and, in fact, he
did nothing more than engage in conduct similar to that of
some supervisors. As shown above, supervisors copied and
distributed personal materials including, on some occasions,
copies of Between the Fence Posts.I find that the evidence available to Respondent failed tosupport a finding that Respondent had an honest belief that
Scogin engaged in misconduct. That evidence illustrated that
Scogin did nothing other than conduct which was routinely
permitted of other employees.Additionally, the evidence shows that Tommy Scogin didnot, in fact, engage in misconduct.Finally, the evidence proved that Scogin was treated in adisparate fashion because of his protected activity of copying
and distributing newsletter number 83.CONCLUSIONSOF
LAW1. Champion International Corporation is an employer en-gaged in commerce within the meaning of Section 2(6) and
(7) of the Act.2. Respondent, by suspending Tommy Scogin, violatedSection 8(a)(1) of the Act.3. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices, I shall recommend that it be ordered to cease and
desist therefrom and to take certain affirmative action de-
signed to effectuate the policies of the Act. As I have found
that Respondent unlawfully suspended Tommy Scogin, I
shall recommend that Respondent be ordered to immediately
rescind the suspension of Scogin, without prejudice to his se-
niority or other rights and privileges.I shall further recommend that Respondent be ordered tomake Scogin whole for any loss of earnings he suffered asa result of the discrimination against him. Backpay shall be
computed in the manner described in F. W. Woolworth Co.,90 NLRB 289 (1950), with interest, as computed in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987).1On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERPursuant to Section 10(c) of the National Labor RelationsAct, it is hereby ordered that Respondent Champion Inter-
national Corporation, Courtland, Alabama, its officers,
agents, successors, and assigns, shall1. Cease and desist from(a) Suspending and otherwise discriminating against em-ployees because of their union or other protected concerted
activities.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer its employee Tommy Scogin immediate rescis-sion of the 30-day suspension which was imposed against
him, and make Scogin whole for any loss of earnings, plus
interest, suffered because of its illegal action.(b) Remove from its files any reference to the suspensionof Scogin and notify Scogin in writing that this has been
done and that evidence of his unlawful suspension will not
be used against him in any way.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, and timecards, personnel
records, reports, and all other records necessary to analyze
the amount of backpay due under the terms of this Order.(d) Post at its facility in Courtland, Alabama, copies of theattached notice.3Copies of the notice, on forms provided bythe Regional Director for Region 10, after being signed by
the Respondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and maintained
for 60 consecutive days in conspicuous places including all
places where notices to employees are customarily posted.
Reasonable steps shall be taken by the Respondent to ensure
that the notices are not altered, defaced, or covered by any
other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice. 111CHAMPION INTERNATIONAL CORP.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
suspend our employees because of their ac-tivities on behalf of International Paperworkers of America,
AFL±CIO, CLC, or any other labor organization.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of rights
guaranteed them by Section 7 of the Act.WEWILL
offer immediate rescission of his 30-day suspen-sion, to our employee Tommy Scogin, without prejudice to
his seniority or other rights and privileges.WEWILL
make Tommy Scogin whole for all losses ofearnings he may have suffered by reason of our discrimina-
tion against him.WEWILL
remove from our records any reference to oursuspension of Tommy Scogin and WEWILL
notify Scogin inwriting of our action in that regard.CHAMPIONINTERNATIONALCORPORATION